Exhibit (10)(e)(2)

 

ALLTEL CORPORATION

 

Resolutions of the Board of Directors
October 23, 2003

 

Re:  Amendments to ALLTEL Corporation Supplemental Executive Retirement Plan

 

WHEREAS, ALLTEL Corporation (“ALLTEL”) maintains the ALLTEL Corporation
Supplemental Executive Retirement Plan (First Restatement) (the “Restated
SERP”); and

 

WHEREAS, the Board of Directors deems it advisable to amend the Restated SERP in
the manner set forth in these resolutions;

 

NOW, THEREFORE, BE IT RESOLVED that, effective October 23, 2003, but with
respect only to Kevin L. Beebe, Michael T. Flynn, Scott T. Ford, Jeffrey H. Fox,
Francis X. Frantz, Jeffery R. Gardner, and any person who is designated as a
participant in the Restated SERP by an action of the Board of Directors taken
after October 23, 2003, the Restated SERP is amended as follows:

 

1.             Section 2.01(b) is amended to provide as follows:

 

(b)           “Benefit Percentage” means:

 

(1)           with respect to a Participant whose Normal Retirement Date has
occurred, sixty percent (60%);

 

(2)           with respect to a Participant whose Normal Retirement Date has not
occurred but whose Early Retirement Date has occurred:

 

(a)           if the Participant’s Special Early Retirement Date has not
occurred, forty-five percent (45%), increased, but not to in excess of sixty
percent (60%), by the addition of a percentage equal to the product of fifteen
percent (15%) and a fraction, the numerator of which is the number of completed
calendar months of service of the Participant with the Controlled Group
occurring in and after the calendar month in which his Early Retirement Date
occurred and prior to his Normal Retirement Date, and the denominator of which
is the number of completed calendar months of service with the Controlled Group
the Participant would have if he remained continuously employed with the
Controlled Group in and after the calendar month in which the Participant’s
Early Retirement Date occurred until the last day of the calendar month
immediately preceding the date on which his Normal Retirement Date would

 

--------------------------------------------------------------------------------


 

occur if he remained continuously employed by the Controlled Group; or

 

(b)           if the Participant’s Special Early Retirement Date has occurred,
the greater of:

 

(i)            forty-five percent (45%), increased, but not to in excess of
sixty percent (60%), by the addition of a percentage equal to the product of
fifteen percent (15%) and a fraction, the numerator of which is the number of
completed calendar months of service of the Participant with the Controlled
Group occurring in and after the calendar month in which his Early Retirement
Date occurred and prior to his Normal Retirement Date, and the denominator of
which is the number of completed calendar months of service with the Controlled
Group the Participant would have if he remained continuously employed with the
Controlled Group in and after the calendar month in which the Participant’s
Early Retirement Date occurred until the last day of the calendar month
immediately preceding the date on which his Normal Retirement Date would occur
if he remained continuously employed by the Controlled Group; or

 

(ii)           forty percent (40%), increased, but not to in excess of sixty
percent (60%), by the addition of one-half of one percent (.50%) for each of the
Participant’s Special Early Retirement Benefit Points; or

 

(3)           with respect to a Participant whose Normal Retirement Date has not
occurred and whose Early Retirement Date has not occurred but whose Special
Early Retirement Date has occurred, forty percent (40%), increased, but not to
in excess of sixty percent (60%), by the addition of one-half of one percent
(.50%) for each of the Participant’s Special Early Retirement Benefit Points.

 

2.             Section 2.01(g) is amended to provide as follows:

 

(g)           “Compensation” means, with respect to the Controlled Group, for a
calendar year, the sum of: (a) the Participant’s base salary paid to the
Participant during the calendar year; and (b) the total of all amounts paid to
the Participant pursuant to all short-term incentive compensation plans during
the calendar year; and (c) if a Payment Trigger has occurred with respect to the
Participant, the total of all

 

2

--------------------------------------------------------------------------------


 

amounts paid to the Participant pursuant to all long-term incentive compensation
plans during the calendar year.

 

For purposes of this definition, short-term incentive compensation plans shall
include, without limitation, the ALLTEL Corporation Performance Incentive
Compensation Plan or any successor thereto as in effect from time to time, and
any short-term incentive bonus plan or arrangement that provides for payment of
cash compensation, and shall exclude, without limitation, the ALLTEL Corporation
Long-Term Performance Incentive Compensation Plan or any successor thereto as in
effect from time to time, any arrangement providing incentive compensation
determined on the basis of a measuring period in excess of twelve calendar
months, the ALLTEL Corporation Executive Deferred Compensation Plan or any
successor thereto as in effect from time to time, the ALLTEL Corporation 1998
Management Deferred Compensation Plan or any successor thereto as in effect from
time to time, any plan qualified or intended to be qualified under Section
401(a) of the Code and any plan supplementary thereto, executive fringe
benefits, and any plan or arrangement under which stock, stock options, stock
appreciation rights, restricted stock or similar options, stock, or rights are
issued.

 

For purposes of this definition, long-term incentive compensation plans shall
include, without limitation, the ALLTEL Corporation Long-Term Performance
Incentive Compensation Plan or any successor thereto as in effect from time to
time, and any long-term incentive bonus plan or arrangement that provides for
payment of cash compensation, and shall exclude, without limitation, the ALLTEL
Corporation Performance Incentive Compensation Plan or any successor thereto as
in effect from time to time, any arrangement providing incentive compensation
determined on the basis of a measuring period not in excess of twelve calendar
months, the ALLTEL Corporation Executive Deferred Compensation Plan or any
successor thereto as in effect from time to time, the ALLTEL Corporation 1998
Management Deferred Compensation Plan or any successor thereto as in effect from
time to time, any plan qualified or intended to be qualified under Section
401(a) of the Code and any plan supplementary thereto, executive fringe
benefits, and any plan or arrangement under which stock, stock options, stock
appreciation rights, restricted stock or similar options, stock, or rights are
issued.

 

Notwithstanding the foregoing:  (1) Compensation shall not be affected by any
compensation reduction pursuant to a “cafeteria plan” as defined in Section 125
of the Code; (2)  Compensation shall not be affected by the deferral of any
amount that would otherwise constitute Compensation under any cash-or-deferred
arrangement under Section 401(k) of the Code or under any nonqualified
arrangement, and any such deferred amount (that would otherwise be Compensation)
shall be credited to the Participant as Compensation during the

 

3

--------------------------------------------------------------------------------


 

calendar year when the deferred amount would have been paid (in the absence of
the deferral election) rather than during the period when the deferred amount is
paid; and (3) in no event shall any of the following be included as
Compensation: (a) any bonus payment not paid pursuant to a formalized incentive
compensation plan or arrangement covering executives of the Controlled Group;
(b) any payment, whether paid before or after employment termination, pursuant
to or in respect of any severance or change in control plan, arrangement, or
agreement, including, without limitation, any agreement covered by Section
2.01(u), the Amended and Restated Change-In-Control Severance Agreement dated as
of December 29, 1997 between Kevin L. Beebe and 360° Communications Company, as
amended, and the Amended and Restated Change-In-Control Severance Agreement
dated as of December 29, 1997 between Jeffery R. Gardner and 360° Communications
Company, as amended; and (c) any amount paid or payable under the Plan.

 

3.             Section 2.01(q) is amended to provide as follows:

 

(q)           “Normal Retirement Date” means the date on which the earliest of
the following has occurred with respect to the Participant:  (1) the Participant
is alive, the Participant is an employee of the Controlled Group, the
Participant has five or more Vesting Years of Service each of which were earned
in a calendar year beginning after the date on which occurred the action of the
Board designating the Participant as a participant in the Plan, and the last day
of the calendar month in which the Participant’s sixty-fifth (65th) birthday
occurs has ended; or (2) the Participant is alive, the Participant’s Early
Retirement Date has occurred other than by reason of a Payment Trigger, and a
Payment Trigger with respect to the Participant has occurred.

 

4.             Section 2.01(y) is amended to provide as follows:

 

(y)           “Retirement” means that the Participant is alive and is no longer
an employee of any member of the Controlled Group on a date occurring after the
Participant’s Normal Retirement Date, after the Participant’s Early Retirement
Date, or after the Participant’s Special Early Retirement Date.

 

5.             Article II is amended by adding at the end thereof a new Section
2.01(dd) to provide as follows:

 

4

--------------------------------------------------------------------------------


 

(dd)         “Competition with ALLTEL” means that, prior to the Participant’s
fifty-fifth (55th) birthday, the Participant, directly or indirectly (whether as
an officer, director, employee, sales representative, agent, principal,
proprietor, consultant, advisor, partner, lender, investor or otherwise),
engages in any aspect of the communications business in which the Controlled
Group is engaged as a material portion of its business or any other business in
which the Controlled Group is engaged as a material portion of its business;
except that the foregoing provisions shall not prevent the Participant from
owning, solely for investment purposes, up to five percent of the issued and
outstanding capital stock of any publicly traded company, or serving on the
board of directors of any company that the Chief Executive Officer of the
Company approves, which approval shall not be unreasonably withheld.

 

6.             Article II is amended by adding at the end thereof a new Section
2.01(ee) to provide as follows:

 

(ee)         “Special Early Retirement Date” means the date on which the
following has occurred with respect to the Participant:  the Participant is
alive, the Participant is an employee of the Controlled Group, the last day of
the calendar month in which the Participant’s forty-fifth (45th) birthday occurs
has ended, and either (1) the Participant is a “Current Participant” (as defined
in Section 3.07), or (2) the Participant is not a “Current Participant” (as
defined in Section 3.07) and the Participant has five or more Vesting Years of
Service each of which were earned in a calendar year beginning after the date on
which occurred the action of the Board designating the Participant as a
participant in the Plan.

 

7.             Article II is amended by adding at the end thereof a new Section
2.01(ff) to provide as follows:

 

(ff)           “Special Early Retirement Benefit Points” means with respect to a
Participant the amount (if any) by which the sum of the Participant’s age at the
Participant’s most recent birthday and the number of the Participant’s Vesting
Years of Service exceeds 50.

 

8.             Article III is amended by adding at the end thereof a new Section
3.06 to provide as follows:

 

Section 3.06.  Non-Payment/Recovery of Certain Retirement Benefits For
Competition.  Notwithstanding any other provision of the Plan: If the Retirement
of a Participant occurs prior to the Participant’s Early Retirement Date and
prior to the Participant’s fifty-fifth (55th) birthday, no benefits under the
Plan with respect to the Participant shall be paid or payable with respect to
any calendar month during which the Participant is in Competition with ALLTEL,
and the Company shall be entitled to

 

5

--------------------------------------------------------------------------------


 

recover (including, without limitation, by offset against future benefits
otherwise payable under the Plan) from the Participant the aggregate dollar
amount of any benefits under the Plan paid to or with respect to the Participant
with respect to any calendar month during which the Participant is in
Competition with ALLTEL.  (Benefits otherwise payable under the Plan shall
resume for calendar months following the calendar month in which the Participant
ceases to be in (and is not in) Competition with ALLTEL.)

 

9.             Article III is amended by adding at the end thereof a new Section
3.07 to provide as follows:

 

Section 3.07.  Special Early Retirement Additional Service Requirement and
Related Provisions For Certain Participants.  Notwithstanding any other
provision of the Plan, and with respect only to Kevin L. Beebe, Michael T.
Flynn, Scott T. Ford, Jeffrey H. Fox, Francis X. Frantz, and Jeffery R. Gardner
(for purposes of this Section 3.07 and Section 2.01(ee), each a “Current
Participant”): A Current Participant shall not be eligible for, qualify for, or
receive any benefits under the Plan with respect to a Special Early Retirement
Date and a Current Participant’s Special Early Retirement Date (or any
Retirement with respect thereto) shall not occur for any purpose under the Plan
prior to the date on which the Current Participant has three or more Vesting
Years of Service each of which were earned in a calendar year beginning after
December 31, 2003.

 

10.           The first sentence of Section 5.01 is amended to provide as
follows:

 

The Board from time to time may amend, suspend, or terminate, in whole or in
part, any or all of the provisions of the Plan, effective as of any date
specified in the action by the Board, except that no such action, other than an
action that increases benefits provided by the Plan, taken by the Board on or
after the date a Change in Control or Payment Trigger has occurred with respect
to a Participant or on or after the date on which a Participant’s Special Early
Retirement Date, Early Retirement Date, Normal Retirement Date, or death, as
applicable, has occurred shall be effective with respect to the Participant (or
the Participant’s Spouse, spouse, dependents or other person claiming through
the Participant or Spouse), unless the Participant, spouse or Spouse consents in
writing thereto.

 

RESOLVED FURTHER, that the officers of ALLTEL be, and each of them hereby is,
authorized and directed, for and on behalf of ALLTEL, to do any and all things
necessary or appropriate to carry out the foregoing amendment.

 

6

--------------------------------------------------------------------------------